UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1391


JUDITH EARLEY,

                  Plaintiff - Appellant,

             v.

JOHN MARION; PHIL HENSLEY; GARY BROWN; HOMER SUMPTER, a/k/a
Pete Sumpter; DONNIE BROOKS; FRED MARION; LISA STEWART,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:06-cv-00077-jpj-pms)


Submitted:    June 16, 2009                 Decided:   July 28, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hilary K. Johnson, Abingdon, Virginia, for Appellant. Jim H.
Guynn, Jr., Susan A. Waddell, GUYNN, MEMMER & DILLON, P.C.,
Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Judith     Earley    appeals        the    district       court’s    order

granting    summary       judgment    in    favor    of    the    defendants       on   her

claims arising out of her suspension as a public school teacher.

We   have      reviewed    the     record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Earley v. Marion, No. 2:06-cv-00077-jpj-pms (W.D. Va.

March 31, 2008).           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately      presented       in   the

materials       before    the    court     and    argument       would    not   aid     the

decisional process.

                                                                                AFFIRMED




                                             2